Per Curiam,
This was a case stated to determine the title to real estate claimed by the appellant under the following clause of her uncle’s will: “If their is enny cash left over it goes to Lizzie M. Watson.” The testator’s heirs were children of his deceased brothers and sisters. His estate at the execution of his will and at his death ten months later consisted of about $1,400 in money, shares of stock sold by his executor for $5,450, notes amounting to $2,500, household furniture worth $50.00, and a dwelling house for which he paid $2,650. The pecuniary legacies, fifteen *250in number, amounted to $7,100. There was a balance of personal estate after the payment of legacies, debts and expenses of administration of $900, which was awarded to the appellant under the clause of the will above quoted. Her contention is that under this clause she is entitled to the dwelling house also.
The word “cash” cannot be construed to include real estate in the absence of a manifest intent that it was used for that purpose. We find no such intent in the will. No reference is made in it to the real estate, nor is there an expression of an intention to dispose of all the testator’s estate. The rule that a testator is presumed to have intended not to die intestate as to any part of his estate is not of greater force than the rule that an heir is not to be disinherited except by express words or necessary implication: Shaner v. Wilson, 207 Pa. 550.
The intent of a testator must be gathered from what he said. The search for his meaning is confined to his language: Woelpper’s App., 126 Pa. 562.
The'judgment is affirmed.